Filed Pursuant To Rule 424(b)(2) Registration No. 333-155993 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Proposed Maximum Aggregate Offering Price Amount of Registration Fee(1) Common Shares of Beneficial Interest, par value $0.03 $125,000,000 $4,912.50 (1) This filing fee is calculated in accordance with Rule 457(o) under the Securities Act of 1933, as amended, based on the proposed maximum aggregate offering price.In accordance with Rule 457(p), the filing fee is being offset by $4,912.50 out of a total of $6,335 of unutilized filing fees previously paid by Weingarten Realty Investors for $50,000,000 aggregate initial offering price of securities registered under Registration Statement No. 333-119069, filed on September 16, 2004. PROSPECTUS SUPPLEMENT (To prospectus dated December 8, 2008) $125,000,000 Weingarten Realty Investors Common Shares of Beneficial Interest On March 12, 2009, we entered into an ATM Equity OfferingSM* Sales Agreement, or the sales agreement, with Merrill Lynch, Pierce, Fenner & Smith Incorporated, or Merrill Lynch, relating to our common shares of beneficial interest, par value $0.03, or common shares, offered by this prospectus supplement and the accompanying prospectus, having an aggregate sales price of up to $125,000,000. In accordance with the terms of the sales agreement, we may offer and sell our common shares at any time and from time to time through Merrill Lynch as our sales agent.Sales of the common shares, if any, will be made by means of ordinary brokers’ transactions on the New York Stock Exchange or otherwise at market prices prevailing at the time of the sale, at prices related to the prevailing market prices or at negotiated prices. Our common shares are listed on the New York Stock Exchange under the symbol “WRI.”The last reported sale price of our common shares on March 11, 2009 was $10.05 per share. To preserve our status as a real estate investment trust for federal income tax purposes, we impose certain restrictions on ownership of our common and preferred shares.See “Restrictions on Ownership” in the accompanying prospectus. Investing in our common shares involves risks. You should carefully read the discussion of material risks of investing in our common shares beginning on page S-4 of this prospectus supplement under the heading “Risk Factors” and in the accompanying prospectus under the heading “Risk Factors.”In addition, you should carefully consider the risk factors discussed in the documents we file with the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934 and which we incorporate into this prospectus supplement by reference, including the risks discussed under the heading “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2008. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Merrill Lynch will receive from us a commission equal to 2.00% of the gross sales price per common share for any shares sold as our sales agent under the sales agreement.Subject to the terms and conditions of the sales agreement, Merrill Lynch will use commercially reasonable efforts to sell on our behalf any common shares to be offered by us under the sales agreement. Merrill Lynch & Co. The date of this prospectus supplement is March 12, 2009. *ATM Equity Offering is a service mark of Merrill Lynch & Co., Inc. Before you invest in our common shares, you should carefully read the information contained in this prospectus supplement, the accompanying prospectus, any related free writing prospectus issued by us (which we refer to as a “company free writing prospectus”) and the documents incorporated by reference in this prospectus supplement and the accompanying prospectus. We have not, and Merrill Lynch has not, authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. This prospectus supplement, the accompanying prospectus and any related company free writing prospectus do not constitute an offer to sell, or a solicitation of an offer to purchase, the securities offered by this prospectus supplement, the accompanying prospectus and any related company free writing prospectus in any jurisdiction to or from any person to whom or from whom it is unlawful to make such offer or solicitation of an offer in such jurisdiction. You should not assume that the information contained in this prospectus supplement, the accompanying prospectus and any related company free writing prospectus or any document incorporated by reference is accurate as of any date other than the date on the front cover of the applicable document. Neither the delivery of this prospectus supplement, the accompanying prospectus and any related company free writing prospectus nor any distribution of securities pursuant to this prospectus supplement and the accompanying prospectus shall, under any circumstances, create any implication that there has been no change in the information set forth or incorporated by reference into this prospectus supplement, the accompanying prospectus and any related company free writing prospectus or in our affairs since the date of this prospectus supplement. Our business, financial condition, results of operations and prospects may have changed since that date. TABLE OF CONTENTS Prospectus Supplement Page About this Prospectus Supplement S-1 Incorporation of Documents Filed with the SEC S-1 Prospectus Supplement Summary S-2 Risk Factors S-4 Use of Proceeds S-5 Federal Income Tax Consequences S-6 Plan of Distribution S-8 Legal Matters S-9 Prospectus About this Prospectus 1 Where You Can Find More Information 1 Cautionary Statement Concerning Forward-Looking Statements 1 The Company 3 Risk Factors 3 Plan of Distribution 10 Use of Proceeds 11 Ratios of Earnings to Fixed Charges 11 Description of Capital Shares 12 Description of Depositary Shares 14 Restrictions on Ownership 18 Description of Debt Securities 20 Description of Warrants 32 Federal Income Tax Consequences 33 Legal Matters 49 Experts 49 Incorporation of Documents by Reference 49 i ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts.The first part, the prospectus supplement, describes the specific terms of the offering and certain other matters relating to Weingarten Realty Investors. The second part, the accompanying prospectus dated December 8, 2008, gives more general information about securities we may offer from time to time, some of which does not apply to this offering. To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus or any document that has previously been filed and is incorporated into the accompanying prospectus by reference, on the other hand, the information in this prospectus supplement shall control. See “About this Prospectus” in the accompanying prospectus. Before you invest in our common shares, you should carefully read the registration statement (including the exhibits thereto), of which this prospectus supplement and the accompanying prospectus form a part, this prospectus supplement, the accompanying prospectus and the documents incorporated by reference into this prospectus supplement. The incorporated documents are described in this prospectus supplement under the caption “Incorporation of Documents Filed with the SEC” below. INCORPORATION OF DOCUMENTS FILED WITH THE SEC The following document has been filed by Weingarten Realty Investors (File No. 001-09876) with the Securities and Exchange Commission, or SEC, and is incorporated by reference into this prospectus supplement:our Annual Report on Form 10-K for the year ended December 31, 2008 (which we filed with the SEC on March 2, 2009). All documents we file pursuant to Section 13(a), 13(c), 14, or 15(d) of the Securities Exchange Act of 1934, or Exchange Act, after the date of this prospectus supplement and before all of the securities offered by this prospectus supplement are sold are incorporated by reference into this prospectus supplement from the date of the filing of the documents, except for information “furnished” under Item 2.02 or Item 7.01 of Form 8-K or other information “furnished” to the SEC, which is not deemed filed and not incorporated by reference herein. Information that we file with the SEC will automatically update and may replace information in this prospectus supplement and information filed with the SEC previously. We will provide without charge to each person to whom this prospectus supplement is delivered a copy of any or all of the foregoing documents, and any other documents that are incorporated herein by reference (other than exhibits, unless those exhibits are specifically incorporated by reference into those documents) upon written or oral request. Requests for those documents should be directed to our principal executive office, located at 2600 Citadel Plaza Drive, Suite 125, Houston, Texas 77008, (713) 866-6000 Attention:Investor Relations. Also, you may read and copy any document we file at the SEC's public reference room at 100 F Street, N.E., Washington, D.C. 20549. You can request copies of these documents by writing to the SEC and paying a fee for the copying cost. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference room. Our SEC filings are also available to the public at the SEC's website at www.sec.gov. In addition, you may read and copy our SEC filings at the offices of the New York Stock Exchange, 20 Broad Street, New York, New York 10005. S-1 PROSPECTUS SUPPLEMENT SUMMARY The following summary is qualified in its entirety by the more detailed information included elsewhere or incorporated by reference into this prospectus supplement or the accompanying prospectus. Because this is a summary, it may not contain all of the information that is important to you. You should read this entire prospectus supplement and the accompanying prospectus, including the sections entitled “Risk Factors” and the documents incorporated by reference herein, including our financial statements, the notes to those financial statements and related financial statement schedules contained in such documents, before making an investment decision. When used in this prospectus supplement, the terms “we,” “us,” “our,” and “Weingarten” refer to Weingarten Realty Investors, a Texas real estate investment trust, or a “REIT,” and its subsidiaries, unless specified otherwise. The Company We are a REIT organized under the Texas Real Estate Investment Trust Act.Through a predecessor entity, we began the ownership and development of shopping centers and other commercial real estate in 1948.Our primary business is leasing space to tenants in neighborhood and community shopping centers and industrial properties that we own or lease.We also manage properties for joint ventures in which we hold interests and for third-party owners for which we charge fees. At December 31, 2008, we owned or operated under long-term leases, either directly or through our interest in real estate joint ventures or partnerships, a total of 379 developed income-producing properties and 25 properties under various stages of construction and development. The total number of centers includes 323 neighborhood and community shopping centers located in 22 states spanning the country from coast to coast. We also owned 78 industrial projects located in California, Florida, Georgia, Tennessee, Texas and Virginia and three other operating properties located in Arizona and Texas. At December 31, 2008, our portfolio of properties was approximately 73.0 million square feet. At December 31, 2008, we also owned interests in 31 parcels of land held for development that totaled approximately 29.8 million square feet. As reported in our Annual Report on Form 10-K for the year ended December 31, 2008, we recognized impairments of $52.5 million, primarily related to our new development properties. Our principal executive offices are located at 2600 Citadel Plaza Drive, Houston, Texas 77008, and our phone number is (713) 866-6000.We also have nine regional offices located in various parts of the United States.Our website address is www.weingarten.com.The information contained on our website is not part of this prospectus supplement or the accompanying prospectus. S-2 The Offering The following summary of the offering contains basic information about the offering and the common shares and is not intended to be complete. It does not contain all the information that is important to you. For a more complete understanding of the common shares, please refer to the section of the accompanying prospectus entitled “Description of Capital Shares.” Issuer Weingarten Realty Investors, a Texas real estate investment trust. Common Shares Offered Common shares of beneficial interest, par value $0.03, having an aggregate sales price of up to $125,000,000. Distribution Policy For each of the four quarters during 2008, we paid a cash distribution of $0.525 per common share. On an annualized basis, this resulted in an annual distribution of $2.10 per common share, however no assurance can be given that we will maintain this distribution rate or continue to pay distributions entirely in cash. The timing, amount and composition of any future distributions to our common shareholders will be at the sole discretion of our Board of Trust Managers and will depend upon a variety of factors as to which no assurance can be given.Our ability to make distributions to our common shareholders depends, in part, upon our operating results, overall financial condition, the performance of our portfolio (including occupancy levels and rental rates), our capital requirements, access to capital, our ability to qualify for taxation as a REIT, as well as general business and market conditions.See “Risk Factors—We may not maintain our current distribution rate or continue to pay distributions entirely in cash” in this prospectus supplement. Use of Proceeds We intend to use the net proceeds of this offering for general trust purposes. Risk Factors An investment in our common shares is subject to risks. Please refer to “Risk Factors” and other information included or incorporated by reference in this prospectus supplement and the accompanying prospectus for a discussion of factors you should carefully consider before investing in our common shares. New York Stock Exchange Symbol WRI S-3 RISK FACTORS An investment in our common shares involves a number of risks. You should carefully consider each of the risks described below, together with all of the other information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus before deciding to invest in our common shares. Risks pertaining to us and our business are described in the accompanying prospectus under the heading “Risk Factors” and in our Annual Report on Form 10-K for the year ended December 31, 2008, which is incorporated by reference into this prospectus supplement, under the heading “Risk Factors.” See “Incorporation of Documents Filed with the SEC” on page S-1 of this prospectus supplement. Additional risks pertaining to an investment in our common shares are set forth below. If any of the risks contained in or incorporated by reference into this prospectus supplement or the accompanying prospectus develop into actual events, our business, financial condition or results of operations could be negatively affected, the market price of our common shares could decline and you may lose all or part of your investment. The price of our common shares is volatile and may decline. The market price of our common shares may fluctuate widely as a result of a number of factors, many of which are outside our control. In addition, the stock market is subject to fluctuations in share prices and trading volumes that affect the market prices of the shares of many companies. These broad market fluctuations have adversely affected and may continue to adversely affect the market price of our common shares. Among the factors that could affect the market price of our common shares are: · actual or anticipated quarterly fluctuations in our operating results and financial condition; · changes in revenues or earnings estimates or publication of research reports and recommendations by financial analysts or actions taken by rating agencies with respect to our securities or those of other REITs; · the ability of our tenants to pay rent to us and meet their other obligations to us under current lease terms; · our ability to re-lease space as leases expire; · our ability to refinance our indebtedness as it matures; · any changes in our distribution policy; · any future issuances of equity securities; · speculation in the press or investment community; · strategic actions by us or our competitors, such as acquisitions or restructurings; · general market conditions and, in particular, developments related to market conditions for the real estate industry; and · domestic and international economic factors unrelated to our performance. We may not maintain our current distribution rate or continue to pay distributions entirely in cash. For each of the four quarters during 2008, we paid a cash distribution of $0.525 per common share ($2.10 per common share for the year ended December 31, 2008).However, no assurance can be given that we will maintain our current quarterly or annual distribution rates. In addition, a recent IRS revenue procedure allows us to satisfy the REIT income distribution requirement by distributing up to 90% of our distribution in common shares in lieu of paying distributions entirely in cash. In the event that we pay a portion of a distribution in common shares, which we reserve the right to do, recipients would S-4 be required to pay tax on the entire amount of the distribution, including the portion paid in common shares, in which case the recipients might have to pay the tax using cash from other sources. We may choose to make distributions in common shares. The timing, amount and composition of any future distributions to our common shareholders will be at the sole discretion of our Board of Trust Managers and will depend upon a variety of factors as to which no assurance can be given. Our ability to make distributions to our common shareholders depends, in part, upon our operating results, overall financial condition, the performance of our portfolio (including occupancy levels and rental rates), our capital requirements, access to capital, our ability to qualify for taxation as a REIT and general business and market conditions. There may be future dilution of our common shares. Our declaration of trust authorizes our Board of Trust Managers to, among other things, issue additional common or preferred shares or securities convertible or exchangeable into equity securities, without shareholder approval. We may issue such additional equity or convertible securities to raise additional capital.
